NORVAL, J.
I dissent. The petition in the court below, in every essential particular, is identical with that in the case of Eans v. Exchange Bank of Jefferson City, 79 Mo., 182, which the supreme court of Missouri held, and, I believe, rightly, stated a cause of action. The facts in the record before us, some of which are stated in the majority opinion, fully sustain every material averment contained in the petition, and establish the liability of the defendant bank .for plaintiff’s demand. The judgment should therefore be affirmed.